In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated August 16, 1999, which granted the motion of the defendant Adjo Contracting Corp. for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, and (2) an order of the same court, dated October 1, 1999, which denied his motion for reargument.
Ordered that the appeal from the order dated October 1, 1999, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the appeal from so much of the order dated August 16, 1999, as granted that branch of the motion of the defendant Adjo Contracting Corp. which was for summary judgment dismissing all cross claims insofar as asserted against it is dismissed, as the plaintiff is not aggrieved by that portion of the order (see, CPLR 5511); and it is further,
Ordered that the order dated August 16, 1999, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly granted that branch of the motion of the defendant Adjo Contracting Corp. which was for summary judgment dismissing the complaint insofar as asserted against it (see, Labor Law §§ 200, 241 [6]; Lombardi v Stout, 80 NY2d 290, 294-295; Jehle v Adams Hotel Assocs., 264 AD2d 354; Raposo v WAM Great Neck Assn. II, 251 AD2d 392; Greenwood v Shearson, Lehman & Hutton, 238 AD2d 311, 312-313). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.